Plaintiff in error, Thomas Kearley, was convicted on a charge of manufacturing certain intoxicating liquor, to wit, Choc beer, and in accordance with the verdict was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. The judgment was rendered January 8, 1923. The petition in error and case-made were filed in this court on May 8, 1923. The Attorney General has filed the following motion to dismiss the appeal: "Comes now George F. Short, the duly qualified and acting Attorney General of the state of Oklahoma, and moves this honorable court to dismiss the above-styled cause of action, for the reason that same was not filed within the statutory period of time allowed for such purpose. It appears from the record that the judgment and sentence was rendered on January 8, 1923, and the record filed in this court on May 8, 1923, which is 121 days after the date of judgment and sentence, and it further appearing that no extension of time was granted." For the reason therein stated, the motion to dismiss the appeal is sustained, and the appeal is accordingly dismissed.